

116 HR 8554 IH: Federal Sunset Commission Act of 2020
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8554IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Cloud (for himself, Mr. Gooden, Mr. Crawford, Mr. Steube, Mr. Olson, Mr. Weber of Texas, and Mr. Babin) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Federal Sunset Commission.1.Short titleThis Act may be cited as the Federal Sunset Commission Act of 2020.2.Review and abolishment of Federal agencies(a)Schedule for reviewNot later than one year after the date of the enactment of this Act, the Federal Agency Sunset Commission established under section 3 shall submit to Congress a schedule for review by the Commission of each agency that lists the date of abolishment for each agency. Such date of abolishment shall occur at least once every 12 years (or less, if determined appropriate by Congress).(b)Review of agencies performing related functionsIn determining the schedule for review of agencies under subsection (a), the Commission shall provide that agencies that perform similar or related functions be reviewed concurrently to promote efficiency and consolidation.(c)Abolishment of agencies(1)In generalEach agency shall be reviewed and abolished according to the schedule created pursuant to this section and approved under section 9, unless the agency is reauthorized by the Congress.(2)ExtensionThe date of abolishment for an agency may be extended for an additional 2 years if the Congress enacts legislation extending such date by a vote of a supermajority of the House of Representatives and the Senate.3.Establishment of Commission(a)EstablishmentThere is established a commission to be known as the Federal Agency Sunset Commission.(b)CompositionThe Commission shall be composed of 12 members (in this Act referred to as the members) who shall be appointed as follows:(1)Six members shall be appointed by the Speaker of the House of Representatives, one of whom may include the Speaker of the House of Representatives, with minority members appointed with the consent of the minority leader of the House of Representatives.(2)Six members shall be appointed by the majority leader of the Senate, one of whom may include the majority leader of the Senate, with minority members appointed with the consent of the minority leader of the Senate.(c)Qualifications of members(1)In general(A)Appointed by the speaker of the house of representativesOf the members appointed under subsection (b)(1), 4 shall be members of the House of Representatives (not more than 2 of whom may be of the same political party), and two shall be an individual described in subparagraph (C).(B)Appointed by the majority leader of the senateOf the members appointed under subsection (b)(2), 4 shall be members of the Senate (not more than 2 of whom may be of the same political party) and two shall be an individual described in subparagraph (C).(C)Individual describedAn individual under this subparagraph is an individual—(i)who is not a member of Congress; and(ii)with expertise in the operation and administration of Government programs.(2)Continuation of membershipIf a member was appointed to the Commission as a Member of Congress and the member ceases to be a Member of Congress, that member shall cease to be a member of the Commission. The validity of any action of the Commission shall not be affected as a result of a member becoming ineligible to serve as a member for the reasons described in this paragraph.(d)Initial appointmentsAll initial appointments to the Commission shall be made not later than 90 days after the date of the enactment of this Act.(e)Chairman; vice chairman(1)Initial chairmanAn individual shall be designated by the Speaker of the House of Representatives from among the members initially appointed under subsection (b)(1) to serve as chairman of the Commission for a period of 2 years.(2)Initial vice-chairmanAn individual shall be designated by the majority leader of the Senate from among the individuals initially appointed under subsection (b)(2) to serve as vice-chairman of the Commission for a period of 2 years.(3)Alternate appointments of chairmen and vice-chairmenFollowing the termination of the 2-year period described in paragraphs (1) and (2), the Speaker and the majority leader shall alternate every two years in appointing the chairman and vice-chairman of the Commission.(f)Terms of members(1)In generalEach member appointed to the Commission shall serve for a term of 6 years, except that, of the members first appointed under paragraphs (1) and (2) of subsection (b), 2 members shall be appointed to serve a term of 3 years under each such paragraph.(2)Term limit(A)Member of congressA member of the Commission who is a member of Congress and who serves more than 3 years of a term may not be appointed to another term as a member.(B)Not a member of congressA member of the Commission who is not a member of Congress and who serves as a member of the Commission for more than 4 years may not be appointed to another term as a member.(3)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Commission shall be filled in the manner in which the original appointment was made.(g)Powers of commission(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate. The Commission may administer oaths to witnesses appearing before it.(2)Obtaining informationThe Commission may secure directly from any agency information necessary to enable it to carry out its duties under this Act. Upon request of the Chairman, the head of that agency shall furnish that information to the Commission in a full and timely manner.(3)Subpoena power(A)Authority to issue subpoenaThe Commission may issue a subpoena to require the attendance and testimony of witnesses and the production of evidence relating to any matter under investigation by the Commission.(B)Compliance with subpoenaIf a person refuses to obey an order or subpoena of the Commission that is issued in connection with a Commission proceeding, the Commission may apply to the United States district court in the judicial district in which the proceeding is held for an order requiring the person to comply with the subpoena or order.(4)ImmunityThe Commission is an agency of the United States for purposes of part V of title 18, United States Code (relating to immunity of witnesses).(5)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for services without regard to section 6101 of title 41, United States Code (relating to advertising requirement for Federal Government purchases and sales).(h)Commission procedures(1)MeetingsThe Commission shall meet at the call of the Chairman.(2)QuorumSeven members of the Commission shall constitute a quorum but a lesser number may hold hearings.(3)VotingThe schedule for review submitted pursuant to section 2(a) and the report and draft of legislation submitted pursuant to section 4 shall have the approval of not less than 7 of the 12 members of the Commission.(i)Personnel matters(1)CompensationMembers shall not be paid by reason of their service as members.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(3)DirectorThe Commission shall have a Director who shall be appointed by a vote of at least seven members of the Commission. The Director shall be paid at a rate not to exceed the maximum rate of basic pay for GS–15 of the General Schedule.(4)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate.(5)Applicability of certain civil service lawsThe Director and staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(j)Other administrative matters(1)Postal and printing servicesThe Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other agencies.(2)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties under this Act.(3)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.4.Review of efficiency and need for Federal agencies(a)In generalThe Commission shall review the efficiency and public need for each agency in accordance with the criteria described in section 5.(b)Recommendations; report to congressThe Commission shall submit to Congress and the President not later than September 1 of each year a report containing—(1)an analysis of the efficiency of operation and public need for each agency to be reviewed in the year in which the report is submitted pursuant to the schedule submitted to Congress under section 2;(2)an analysis of authority claimed by the executive branch but not specifically authorized by statute;(3)recommendations on whether each such agency should be abolished, reorganized, or continued;(4)recommendations on whether the functions of any other agencies should be consolidated, transferred, or reorganized in an agency to be reviewed in the year in which the report is submitted pursuant to the schedule submitted to Congress under section 2; and(5)recommendations for administrative and legislative action with respect to each such agency, but not including recommendations for appropriation levels.(c)Draft legislationThe Commission shall submit to Congress and the President not later than September 1 of each year a draft of legislation to carry out the recommendations of the Commission under subsection (b).(d)Information gatheringThe Commission shall—(1)conduct public hearings on the abolishment of each agency reviewed under subsection (b);(2)provide an opportunity for public comment on the abolishment of each such agency;(3)require the agency to provide information to the Commission as appropriate; and(4)consult with the General Accountability Office, the Office of Management and Budget, the Comptroller General, and the chairman and ranking minority members of the committees of Congress with oversight responsibility for the agency being reviewed regarding the operation of the agency.(e)Use of program inventoryThe Commission shall use the program inventory prepared under section 9 in reviewing the efficiency and public need for each agency under subsection (a).5.Criteria for reviewThe Commission shall evaluate the efficiency and public need for each agency pursuant to section 4 using the following criteria:(1)The effectiveness, and the efficiency of the operation of, the programs carried out by each such agency.(2)Whether the programs carried out by the agency are cost-effective.(3)Whether the agency has acted outside the scope of its original authority, and whether the original objectives of the agency have been achieved.(4)Whether less restrictive or alternative methods exist to carry out the functions of the agency.(5)The extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies.(6)The potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating such programs.(7)The number and types of beneficiaries or persons served by programs carried out by the agency.(8)The extent to which any trends, developments, and emerging conditions that are likely to affect the future nature and extent of the problems or needs that the programs carried out by the agency are intended to address.(9)The extent to which the agency has complied with the applicable provisions contained in the sections 1115, 1116, 1117, 1120, 1121, 1122, 1123, 1124, 1125, and the first 9703 of title 31, United States Code, section 306 of title 5, United States Code, and chapter 28 of title 39, United States Code.(10)The promptness and effectiveness with which the agency seeks public input and input from State and local governments on the efficiency and effectiveness of the performance of the functions of the agency.(11)Whether the agency has worked to enact changes in the law that are intended to benefit the public as a whole rather than the specific business, institution, or individuals that the agency regulates.(12)The extent to which the agency has encouraged participation by the public as a whole in making its rules and decisions rather than encouraging participation solely by those it regulates.(13)The extent to which the public participation in rulemaking and decision making of the agency has resulted in rules and decisions compatible with the objectives of the agency.(14)The extent to which the agency complies with equal employment opportunity requirements regarding equal employment opportunity.(15)The extent of the regulatory, privacy, and paperwork impacts of the programs carried out by the agency.(16)The extent to which the agency has coordinated with State and local governments in performing the functions of the agency.(17)The potential effects of abolishing the agency on State and local governments.(18)The extent to which changes are necessary in the authorizing statutes of the agency in order that the functions of the agency can be performed in the most efficient and effective manner.6.Oversight by Commission(a)Monitoring of implementation of recommendationsThe Commission shall monitor implementation of laws enacting provisions that incorporate recommendations of the Commission with respect to abolishment or reorganization of agencies.(b)Monitoring of other relevant legislation(1)In generalThe Commission shall review and report to Congress on all legislation introduced in either house of Congress that would establish—(A)a new agency; or(B)a new program to be carried out by an existing agency.(2)Report to congressThe Commission shall include in each report submitted to Congress under paragraph (1) an analysis of whether—(A)the functions of the proposed agency or program could be carried out by one or more existing agencies;(B)the functions of the proposed agency or program could be carried out in a less restrictive manner than the manner proposed in the legislation; and(C)the legislation provides for public input regarding the performance of functions by the proposed agency or program.7.Disposition of agency affairsThe President, in consultation with the head of an agency determined to be abolished pursuant to section 2(c), shall take such action as may be necessary to wind down the operation of such agency during the one year period following the date of abolishment for each such agency including the designation of an agency to carry out any ongoing authority, maintain custodial records, act as a party to unresolved legal actions or other obligations that cannot be resolved within one year.8.Program inventory(a)PreparationThe Comptroller General and the Director of the Congressional Budget Office, in cooperation with the Director of the Congressional Research Service, shall prepare an inventory of Federal programs (in this Act referred to as the program inventory) within each agency.(b)PurposeThe purpose of the program inventory is to advise and assist the Congress and the Commission in carrying out the requirements of this Act. Such inventory shall not in any way bind the committees of the Senate or the House of Representatives with respect to their responsibilities under this Act and shall not infringe on the legislative and oversight responsibilities of such committees. The Comptroller General shall compile and maintain the inventory and the Director of the Congressional Budget Office shall provide budgetary information for inclusion in the inventory.(c)Inventory contentThe program inventory shall set forth for each program each of the following matters:(1)The specific provision or provisions of law authorizing the program.(2)The committees of the Senate and the House of Representatives which have legislative or oversight jurisdiction over the program.(3)A brief statement of the purpose or purposes to be achieved by the program.(4)The committees which have jurisdiction over legislation providing new budget authority for the program, including the appropriate subcommittees of the Committees on Appropriations of the Senate and the House of Representatives.(5)The agency and, if applicable, the subdivision thereof responsible for administering the program.(6)The grants-in-aid, if any, provided by such program to State and local governments.(7)The next reauthorization date for the program.(8)A unique identification number which links the program and functional category structure.(9)The year in which the program was originally established and, where applicable, the year in which the program expires.(10)Where applicable, the year in which new budget authority for the program was last authorized and the year in which current authorizations of new budget authority expire.(11)Any other information the Commission determines to be necessary.(d)Budget authorityThe report also shall set forth for each program whether the new budget authority provided for such program is—(1)authorized for a definite period of time;(2)authorized in a specific dollar amount but without limit of time;(3)authorized without limit of time or dollar amounts;(4)not specifically authorized; or(5)permanently provided, as determined by the Director of the Congressional Budget Office.(e)CBO informationFor each program or group of programs, the program inventory also shall include information prepared by the Director of the Congressional Budget Office indicating each of the following matters:(1)The amounts of new budget authority authorized and provided for the program for each of the preceding four fiscal years and, where applicable, the four succeeding fiscal years.(2)The functional and subfunctional category in which the program is presently classified and was classified under the fiscal year 2020 budget.(3)The identification code and title of the appropriation account in which budget authority is provided for the program.(f)Mutual exchange of informationThe General Accountability Office, the Congressional Research Service, and the Congressional Budget Office shall permit the mutual exchange of available information in their possession which would aid in the compilation of the program inventory.(g)Assistance by executive branchThe Office of Management and Budget and the agencies (and the subdivisions thereof) shall, to the extent necessary and possible, provide the General Accountability Office with assistance requested by the Comptroller General in the compilation of the program inventory. Such communications shall be treated as confidential until a report is issued under section 4(b).9.Expedited consideration of schedule for review(a)Introduction and committee consideration(1)IntroductionThe Commission schedule for review bill shall be introduced in the Senate by the majority leader, or the majority leader’s designee, and in the House of Representatives, by the Speaker, or the Speaker’s designee. Upon such introduction, the Commission schedule for review bill shall be referred to the appropriate committees of Congress under paragraph (2). If the Commission schedule for review bill is not introduced in accordance with the preceding sentence, then any member of Congress may introduce such bill in their respective House of Congress beginning on the date that is the 5th calendar day that such House is in session following the date of the submission of such aggregate legislative language provisions.(2)Committee consideration(A)ReferralA Commission schedule for review bill introduced under paragraph (1) shall be referred to any appropriate committee of jurisdiction in the Senate and the House of Representatives. A committee to which a Commission schedule for review bill is referred under this paragraph may review and comment on such bill, may report such bill to the respective House, and may not amend such bill.(B)ReportingNot later than 30 calendar days after the introduction of the Commission schedule for review bill, each Committee of Congress to which the Commission schedule for review bill was referred shall report the bill.(C)Discharge of committeeIf a committee to which is referred a Commission schedule for review bill has not reported such bill at the end of 30 calendar days after its introduction or at the end of the first day after there has been reported to the House involved a Commission schedule for review bill, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such bill, and such bill shall be placed on the appropriate calendar of the House involved.(b)Expedited procedure(1)Consideration(A)In generalNot later than 5 calendar days after the date on which a committee has reported a Commission schedule for review bill or been discharged from consideration of a Commission schedule for review bill, the majority leader of the Senate, or the majority leader’s designee, or the Speaker of the House of Representatives, or the Speaker’s designee, shall move to proceed to the consideration of the Commission schedule for review bill. It shall also be in order for any member of the Senate or the House of Representatives, respectively, to move to proceed to the consideration of the Commission schedule for review bill at any time after the conclusion of such 5-day period.(B)Motion to proceedA motion to proceed to the consideration of a Commission schedule for review bill is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the Commission schedule for review bill. If the motion to proceed is agreed to, the Senate or the House of Representatives, as the case may be, shall immediately proceed to consideration of the Commission schedule for review bill without intervening motion, order, or other business, and the Commission schedule for review bill shall remain the unfinished business of the Senate or the House of Representatives, as the case may be, until disposed of.(C)Limited debateDebate on the Commission schedule for review bill and on all debatable motions and appeals in connection therewith shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the Commission schedule for review bill. A motion further to limit debate on the Commission schedule for review bill is in order and is not debatable. All time used for consideration of the Commission schedule for review bill, including time used for quorum calls (except quorum calls immediately preceding a vote) and voting, shall come from the 10 hours of debate.(D)AmendmentsNo amendment to the Commission schedule for review bill shall be in order in the Senate and the House of Representatives.(E)Vote on final passageImmediately following the conclusion of the debate on the Commission schedule for review bill, the vote on final passage of the Commission schedule for review bill shall occur.(F)Other motions not in orderA motion to postpone consideration of the Commission schedule for review bill, a motion to proceed to the consideration of other business, or a motion to recommit the Commission schedule for review bill is not in order. A motion to reconsider the vote by which the Commission schedule for review bill is agreed to or not agreed to is not in order.(2)Consideration by other houseIf, before the passage by one House of the Commission schedule for review bill that was introduced in such House, such House receives from the other House a Commission schedule for review bill as passed by such other House—(A)the Commission schedule for review bill of the other House shall not be referred to a committee and may only be considered for final passage in the House that receives it under subparagraph (C);(B)the procedure in the House in receipt of the Commission schedule for review bill of the other House, shall be the same as if no Commission schedule for review bill had been received from the other House; and(C)notwithstanding subparagraph (B), the vote on final passage shall be on the Commission schedule for review bill of the other House.(3)DispositionUpon disposition of a Commission schedule for review bill that is received by one House from the other House, it shall no longer be in order to consider the Commission schedule for review bill that was introduced in the receiving House.(c)Rules of the Senate and the House of RepresentativesThis section is enacted—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a Commission schedule for review bill, and it supersedes other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.(d)Fallback ProvisionIf the Senate and the House of Representatives fail to act within one year from the date of introduction, the Commission schedule for review takes effect.10.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, except that such term includes an advisory committee as that term is defined in section 3 of the Federal Advisory Committee Act (5 U.S.C. App.).(2)Calendar dayThe term calendar day means a calendar day other than one on which either House is not in session because of an adjournment of more than 3 days to a date certain.(3)CommissionThe term Commission means the Federal Agency Sunset Commission established under section 3.(4)Commission schedule for review billThe term Commission schedule for review bill means only a bill that is introduced as provided under section 9, and contains the schedule for review submitted pursuant to section 2(a), without modification.(5)SupermajorityThe term supermajority means an affirmative vote of two-thirds of the Members, duly chosen and sworn.